Citation Nr: 0831683	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation for the service-connected 
residuals of the right shoulder injury, prior to September 
29, 2000.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a right shoulder injury, 
beginning on September 29, 2000.  

3.  Entitlement to a separate compensable rating based on 
damage to the deltoid muscle as part of the service-connected 
residuals of a right shoulder injury.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1964 
to May 1968.  

In April 2006, the Board of Veterans' Appeals (Board) 
remanded the issue of a compensable evaluation for the 
service-connected right shoulder disability beginning on 
February 14, 1973 and the matter of an evaluation in excess 
of 20 percent, beginning on September 29, 2000, to the RO for 
additional development, in accordance with the November 2005 
Order of the Court of Appeals for Veterans Claims (Court) 
granting a Joint Motion.  

The issues of an increased compensable rating for the 
service-connected right shoulder disability prior to 
September 29, 2000 and a separate compensable rating for 
damage to the deltoid muscle as part of the service-connected 
residuals of a right shoulder disability are being remanded 
to the AOJ via the Appeals Management Center (AMC) in 
Washington, DC for additional development and review.  



FINDING OF FACT

The service-connected right shoulder disability (the 
veteran's major extremity) is not shown to be productive of 
an actual limitation of motion or a medically observed 
functional loss due to pain that would equate with a 
restriction of movement to midway between the side and 
shoulder level; other factors such repetitive movement or 
flare-ups showing restriction movement below shoulder level 
are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected right shoulder 
disability since September 29, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5201 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The Board finds that all relevant facts have been properly 
developed with respect to the claim on appeal, and that no 
additional assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  

In fact, the RO has obtained the veteran's records of 
treatment and has provided him a recent VA examination 
addressing his disabilities.  There is no indication in the 
record that there are additional outstanding records to be 
obtained.  

The Board also finds that the RO has met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim.  

In May and October 2006, the RO sent the veteran a letter in 
which he was informed of the requirements needed to establish 
an increased evaluation.  In accordance with the requirements 
of VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  No additional private 
evidence was added to the claims file.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

Additionally, the veteran was informed in the March 2006 
letter about effective dates if an increased rating claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez-Flores at 43-44.  

Although the May and October 2006 letters did not 
specifically talk about providing evidence on the impact that 
the veteran's service-connected gastrointestinal disability 
has on his daily life, this is not prejudicial because a 
reasonable person could be expected to understand from the 
notices that the impact of the disability on his daily life 
is relevant to substantiating the claim.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in January 2003 and October 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In every instance where the schedule does not provide a no 
percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided, however, that 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  


Schedular Criteria

The veteran's service-connected right shoulder disability is 
currently assigned a 20 percent evaluation under Diagnostic 
Code 5201, which involves limitation of motion of the arm.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm at 
shoulder level; a 30 percent evaluation contemplates 
limitation of motion of the major arm to midway between the 
side and shoulder level; and a 40 percent evaluation 
contemplates limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  


Analysis

The veteran asserts that a rating higher than 20 percent is 
warranted for the service-connected right shoulder disability 
because his significant pain produces a functional loss with 
his movement basically limited to 45 degrees from the side.  
His wife, who is a nurse, reports in this regard that he has 
sharp pain when he lifts his right arm above 50 degrees, 
apparently during "periods of flare-up."  

The evidence on file shows that the veteran is right handed.  
Since the service-connected disability involves that side, 
the criteria dealing with a major upper extremity must be 
applied.  

A 20 percent evaluation was assigned effective on September 
29, 2000 based on the veteran's statement of increased pain 
and findings of reduced motion of the right shoulder in an 
earlier decision by the Board that the disability picture 
more nearly approximated that of a limitation of motion at 
the level of the shoulder.  

As noted, to warrant the next higher evaluation of 30 percent 
for disability of the veteran's right, or major, shoulder, 
there would need to be limitation of motion to midway between 
the side and shoulder level.  

When examined by VA in January 2003, the movement of the 
veteran's right shoulder was that of flexion performed to 179 
degrees, with pain beginning at 97 degrees; abduction 
performed to 126 degrees, with pain beginning at 45 degrees; 
internal rotation to "185" degrees; and external rotation 
was to 90 degrees.  

The VA examiner noted that the right shoulder was tender 
anteriorly.  It had crepitus, but no laxity.  The veteran's 
strength and reflexes were noted to be normal.  It was noted 
that the "pain was not severe enough to cause any decreased 
function."  There was no weakened movement, excess 
fatigability or incoordination.  

The examiner added that, when exercised to fatigue, the 
veteran actually improved his function even though he had 
pain and that the right shoulder had no degenerative joint 
disease.  He was noted to have no additional loss of motion 
due to pain on use or during flare-ups.  

It was reported that the veteran had "slight loss one-half 
of the deltoid muscle over the joint area."  The right 
clavicle at the acromioclavicular joint had a knot measuring 
2 cm by 2 cm.  

The X-ray studies of the right shoulder and clavicle showed 
old healed fracture of the distal right clavicle with a free 
ossified fragment in the region of the right 
acromioclavicular joint.  The joint space was normal without 
any joint disease.  

On VA examination in October 2006, the veteran complained of 
having right shoulder deformity, giving way, pain, stiffness, 
weakness and incoordination.  

The findings recorded on examination were those of crepitus, 
deformity and tenderness.  The veteran was noted to have an 
enlarged bony prominence over the distal clavicle.  There was 
tenderness to palpation anteriorly.  

The veteran's  right shoulder flexion and abduction were 
performed to 170 degrees with pain beginning at 60 degrees on 
flexion and at 50 degrees of abduction.  

The veteran's external and internal rotation was performed to 
80 degrees, with pain at 80 degrees.  There was no 
instability, recurrent dislocations, inflammatory arthritis 
or additional loss of motion on repetitive use.  

The X-ray studies at that time showed that the appearance of 
the acromioclavicular joint suggested old trauma.  
Degenerative joint disease was found to have been present in 
the joint.  

Based on the evidence for this period, the Board finds that 
the service-connected right shoulder disability is not shown 
to have met the criteria for a rating higher than 20 percent 
under Diagnostic Code 5201.  

Despite the complaints of pain by the veteran and the 
assertions of his spouse as to him having a significant loss 
of function during flare-ups, his right shoulder flexion was 
performed to 179 degrees with pain beginning at 97 degrees.  
His abduction was performed to 128 degrees with pain 
beginning 45 degrees.  

While the veteran's spouse has described him as having 
episodes of increased problems, limiting his ability to do 
overhead work and perform repetitive movements and periods of 
flare-ups when lifting his arm above 50 degrees caused a 
sharp pain, the VA examiner in January 2003 expressly found 
that there was no additional loss of motion due to pain or 
during flare-ups.  

Consequently, taking into consideration the veteran's 
complaints, the evidence as a whole, including the most 
reliable findings from the VA examinations, does not show an 
actual restriction of the right shoulder movement to 45 
degrees or midway between the side and shoulder level.  

In other words, for this initial period, the Board finds the 
service-connected right shoulder disability picture to be 
reflective of a functional loss due to pain that, at worst, 
limits movement only above shoulder level under the ordinary 
conditions of life.  

In addition, when examined in January 2003, there was no loss 
of strength, weakened movement, excess fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2007); see also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

Here, the Board finds the personal observation of the 
veteran's wife to be credible as lay evidence, but they are 
of less probative weight for rating purposes than the actual 
findings recorded on VA examination in January 2003.  

To the extent that the veteran's wife opines that his arms 
movements are limited at a point midway from the side and 
shoulder level by pain, this is not confirmed by the more 
medically reliable examination findings showing on the whole 
only some pain on abduction beginning below the shoulder 
level.  On flexion, pain was initially noted just above 
shoulder level.  

Significantly, the VA examiner in January 2003 noted that 
neither pain nor repetitive motion caused additional loss of 
movement.  The examiner also found it significant to note 
that the veteran had a free ossified fragment as the residual 
of a fractured right clavicle but no arthritis or 
degenerative joint disease involving the right 
acromioclavicular or glenohumeral articulation.  

In addition, to the extent that the veteran's wife, who is 
identified as being a nurse, is opining that he experiences 
"flare-ups" or "periodic episodes" of increased symptoms, 
the veteran's own statements made in connection with his 
Substantive Appeal were that he had "avoided many activities 
requiring overhead movements or repetitive shoulder 
movements."  The VA examiner in January 2003 found in this 
regard that he had no additional loss of motion during flare-
ups.  

The VA examination in October 2006 noted pain beginning at 60 
degrees on flexion and at 50 degrees on abduction, but both 
flexion and abduction were performed actively and passively 
from 0 to 170 degrees.  

Clearly, in viewing these supporting statements in light of 
the recorded VA examination findings in January 2003, as well 
as those noted on VA examination in 2006, a level of 
disability consistent with an overall functional restriction 
at shoulder level or even somewhat above is strongly 
suggested even though the veteran is shown to be able to lift 
the arm above shoulder level, albeit with pain.  

However, on this record, the service-connected right shoulder 
disability picture is not shown to be productive of an actual 
limitation of movement at a point midway between the side and 
shoulder level, even with consideration of complaints of 
pain, weakness and increased disability during flare-ups.  
The recorded findings do not reflect significant pathological 
changes or behavior that would be consistent with a loss of 
function essentially below shoulder level.  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
service-connected right shoulder disability.  See Tedeschi, 7 
Vet. App. at 414.  

Since there is no evidence of ankylosis or impairment of the 
humerus, there is no other diagnostic code for the shoulder 
under which the veteran's right shoulder disability should be 
rated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2007).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is applicable when "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular criteria in this case are not 
found to be inadequate for rating purposes.  Higher 
evaluations here are identified for assignment in Diagnostic 
Code 5201 based on the severity of any demonstrated 
limitation of motion or functional loss caused by the 
service-connected right shoulder disability.  

Although the service-connected disability adversely affects 
his functional capacity, as evidenced by his current rating, 
the record does not document a pattern of marked interference 
with employment over the years or since his recent 
retirement.  According to the record, the veteran worked for 
many years and retired in June 2006.  

The service-connected disability picture also is not shown to 
be unusual or exceptional based on the need for frequent 
hospitalization or other factors that reflective of more than 
an average impairment of earning capacity.  

Consequently, the veteran has not submitted evidence that his 
service-connected right shoulder disability picture results 
in disability factors not contemplated in the rating 
criteria.  Therefore, an RO's determination to refer the 
issue for extraschedular consideration would not be 
appropriate.  




ORDER

An increased evaluation in excess of 20 percent for the 
service-connected right shoulder disability beginning on 
September 29, 2000 is denied.  



REMAND

The Board notes that the veteran now asserts that he has a 
pending claim for compensation for the service-connected 
right shoulder disability since February 1973, when he 
originally filed a claim and was granted service connection 
for right shoulder disability.  

Service connection for right shoulder disability was granted 
by rating decision in June 1973, effective on February 14, 
1973.  The veteran filed a Notice of Disagreement in July 
1974.  

A VA examination was conducted in July 1974, and a VA letter 
in September 1974 told the veteran that a compensable rating 
was not warranted.  

An April 1975 letter on behalf of the veteran noted that he 
wanted treatment records obtained in connection with his 
claim for increase.  The treatment records were obtained.  A 
July 1975 VA letter noted that the additional evidence did 
not warrant any change in the prior denial.  

In order to determine whether compensation is warranted for 
the service-connected right shoulder disability prior to 
September 2000, it must be determined whether the veteran had 
a pending claim since February 1973.  The October 2007 
Supplemental Statement of the Case did not address this 
matter.  

The veteran and his wife have also contended that he should 
be awarded a 40 percent evaluation for right shoulder 
disability, under Diagnostic Code 5303, based on damage or 
injury to the right deltoid muscle due to finding recorded on 
VA examination January 2003.  This issue has also not been 
addressed.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these additional matters are REMANDED to the AOJ 
for the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated 
him for right shoulder disability since 
October 2006, the date of the most recent 
medical evidence on file.  After securing 
any appropriate consent from the veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination of the veteran to determine 
the current severity of his service-
connected right shoulder disability, to 
include the nature and extent of any 
related deltoid disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The examiner 
must note in the record that the claims 
file has been reviewed.  Any indicated 
tests and studies, including x-rays, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The VA examiner should fully describe the 
nature of any injury or residual damage 
to the right deltoid, to include any 
muscle loss or atrophy and comment 
meaningfully.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must adjudicate the 
newly identified issues on appeal in 
light of all the evidence on file, to 
include whether the veteran has a pending 
claim for increased compensation for the 
service-connected right shoulder prior to 
September 29, 2000.  If either of the 
benefits sought on appeal remains denied, 
the veteran and his representative must 
be provided a Supplemental Statement of 
the Case and must be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


